DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/562967 filed on May 25, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-7, 10-15 and 19 are rejected under Non-Statutory Double Patenting.  Claims 8, 9, 16-18 and 20 are objected to.

Allowable Subject Matter
Claims 8, 9, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7, 10-15 and 19 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-12, 16 and 17 of U.S. Patent No. US 10,409,713.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/562967
10,409,713 (15/597809)
1
A system comprising: a memory; a processor in communication with the memory; a test manager executing on the processor, configured to: create a test container image including a configuration file, distribute a set of tests, which are accessible to a test container created from the test container image, by populating a directory with the using the configuration file.


A system comprising: a memory;  at least one processor in communication 
with the memory;  a test manager executing on the at least one processor, the test manager running on a host operating system (OS), wherein the test manager executes on the at least on processor to: create a test container image including at least one of a test artifact and a test dependency, and execute the test container image;  and a test controller executing on the at least one processor, the test controller associated with the test container, wherein the test controller executes on the at least one processor to: execute the set of tests accessible to the test container using at least one of the test artifact and the test dependency, monitor the set of tests executed by the test container, and provide feedback corresponding to the set of tests. 


at least one test process associated with the set of tests responsive to receiving a test timeout, wherein responsive to taking a respective action of destroying the at least one test process, the test controller executes on the processor to log the respective action by writing a test killed entry in an error log on the directory, and wherein responsive to taking the respective action of destroying the at least one test process, the test controller executes on the processor to un-block other tests of the set of tests by proceeding with a subsequent test process in the set of tests and recording applicable test data for the subsequent test process.



The system of claim 1, wherein the test controller executes on the at least 

 


The system of claim 1, wherein the test controller and the test manager runs on a host OS.
3  
The system of claim 1, wherein the test controller runs on the host OS. 

4 
The system of claim 1, wherein the test controller runs within the test container.
4.
 The system of claim 1, wherein the test controller runs within the test container. 
 

5 
The system of claim 1, wherein the test controller runs within a different container.
5  
The system of claim 1, wherein the test controller runs within a different container. 

6
The system of claim 5, wherein the set of tests is executed through a network.


6 
The system of claim 5, wherein the set of tests is executed through a network. 

7 
different container provides a network service.





The system of claim 1, wherein the set of tests are executed offline.

9
The system of claim 1, wherein the set of tests are accessed from the directory according to a directory structure.


10
A method comprising: creating, by a test manager running on a host, a test container image including a configuration file; distributing, by the test manager, a set of tests, which are accessible to a test container created from the test container image, by populating a directory with the set of tests using the configuration file.


A method comprising: creating, by a test manager running on a host, a test 
container image including at least one of a test artifact and a test 
dependency;  distributing, by the test manager, a set of tests, which are 
accessible to a test container created from the test container image, by 

test container;  executing, by the test manager, the test container image;  
executing, by a test controller associated with the test container, the set of 
tests accessible to the test container using at least one of the test artifact 
and the test dependency;  monitoring, by the test controller, the set of tests 
executed by the test container;  and providing feedback corresponding to the set of tests. 


The method of claim 10, further including destroying, by the test controller, the set of tests responsive to receiving a test timeout.
9  
The method of claim 8, further including destroying, by the test controller, the set of tests responsive to receiving a test timeout. 

12
The method of claim 10, wherein creating the test container image includes building the configuration file above a base layer of the test container image.

The method of claim 8, wherein creating the test container image includes 
at least one of the test artifact and the test 
dependency above a base layer of the test container image. 


The method of claim 10, wherein distributing the set of tests accessible to the test container uses a volume mount including the directory.
11 
The method of claim 8, wherein distributing the set of tests accessible to the test container uses a volume mount including the directory. 

14 
The method of claim 13, wherein the directory is automatically mounted to the test container after the test container is started.
12  
The method of claim 11, wherein the directory is automatically mounted to the test container after the test container is started. 

15
The method of claim 10, further comprising providing feedback corresponding to the set of tests.
16  
The method of claim 8, wherein providing feedback includes reporting a status of the set of tests. 

16


17
The method of claim 16, wherein the result is recorded in a log file inside the directory.

18 
The method of claim 17, further comprising, reading, by the test manager, the log file.

19 
A method comprising: creating, by a test manager executing on a processor, a test container image including a configuration file, wherein the test container image is configured to create a test container; executing, by a test controller associated with the test container, a set of tests accessible to the test container using the configuration file; monitoring, by the test 

A non-transitory machine readable medium storing code is executed by a 
processor, wherein the processor causes a test manager to: create a test 
container image including at least one of a test artifact and a test 
dependency, distribute a set of tests, which are accessible to a test container created from the test container image, by populating a directory with the set of tests and mounting the directory to the test container, and execute the test 
container image;  wherein the processor causes a test controller associated 
with the container to: execute the set of tests accessible to the test 
container using at least one of the test artifact and the test dependency, and 
monitor the set of tests executed by the test container;  and wherein the 
processor causes one of the test controller and the container to provide 
feedback corresponding to the set of tests. 


The method of claim 19, wherein the set of tests are executed offline.








The claims of US Patent No. 10,409,713 do not explicitly teach a test container includes a configuration file.  
However, Russell (10,055,200) teaches a ‘Dockerfile` which is a docker specific configuration file which tells the docker daemon how to build the container, in Col. 6, Lines 1-22.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of 10,409,713 with a test container includes a configuration file taught by Russell for the purpose of accessing and executing a test container.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Russell et al. (U.S. Patent 10,055,200), hereinafter “Russell”.  Russell is cited on PTO-892 filed 6/4/2021.
	Russell: Col. 6, Lines 29-41 teaches the test segment, which can take the form of a folder for example, generally contains all the information for the containers, which can be docker containers, which test the microservice.  In more detail, the `Dockerfile` 

Although conceptually similar to the claimed invention of the instant application, Russell does not teach the test manager creates the dockerfile (test container image including a configuration file).


Response to Arguments
Applicant’s arguments, see pages 6-13, filed May 25, 2021, with respect to Claim 1 have been fully considered and are persuasive.  
Claims 1-7, 10-15 and 19 are rejected under Non-Statutory Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114